DETAILED ACTION
1.	This Office action is in response to the communication filed on July 1, 2021. Claims 1-20 are currently pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1-3, 6, 9-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032737 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2013/0278488 A1 by Huo.

	
Regarding claim 1, Lee teaches an image display device (Figs. 6 and 7, flexible display device as in [0076], FIG. 6 is a plane view illustrating a flexible display device. FIG. 7 is a cross-sectional view illustrating a flexible display device shown in FIG. 6) comprising: 
a thin film transistor backplane (Fig. 7, thin film transistor array 210, 310 and flexible substrate 100), and a first resolution display panel (Fig. 7, first organic light emitting diode 220. Please see the combination below for aspects of the resolution), a second resolution display panel (Fig. 7, second organic light emitting diode 320. Please see the combination below for aspects of the resolution), a display driving chip (Fig. 6, circuit films 422 as described in [0050] and [0052], also part of data drive integrated circuit (IC) 430 packaged therein. The plurality of circuit films 412 may be chip on films (COF), each of which may be provided with the data drive integrated circuit (IC) 430), and an integrated display driver (Fig. 6, printed circuit board 414; [0049], The printed circuit board 414 was is provided with a control circuit, which is not shown, and a driving voltage generating circuit. Also please note the respective data drive integrated circuit (IC) 430 packaged therein for control of display 300 as well), which are fixed on the thin film transistor backplane (Fig. 7; [0084]-[0085], first organic light emitting diode 220 deposited on the thin film transistor array 210 and second organic light emitting diode 220 deposited on the thin film transistor array 310. [0112], circuit film 422 connected to pads on the flexible substrate 100. Printed circuit board 414 was on fixed to flexible substrate as in Fig. 7); 
the display driving chip is electrically connected to bonding pads on the thin film transistor backplane ([0112], To connect the driving circuit 400 to a plurality of pads formed on the unit flexible substrate/backplane US, the circuit films 422 of the driving circuit 400 are connected to the plurality of pads) and is directly provided under the second resolution display panel and is in physical contact with the second resolution display panel (Fig. 7, circuit films 422 of second driving circuit 420 was provided under the second organic light emitting diode 320. [0058] discloses drive IC 430 drives the data lines arranged in the display, by transferring control signals and driving voltages. Please interpret this as the IC/driving chip being in contact with the display. Furthermore, other figures, such as Figure 5E, [0055] disclose of signal transmission lines TL1 and TL2 for connecting the 422/430 to its respective display, i.e. physical contact as well as being directly provided under display panel (Figure 7 shows 420 to be under the display)  );
the display driving chip is used for driving the second resolution display panel directly (Fig. 6, circuit film 422 of second driving circuit 420 was configured to supply a plurality of second driving signals to the second display as in claim 3. Furthermore, please note [0055], which details the transmission lines TL1/TL2 which provide a direct connection between these two elements); 
the integrated display driver connected to the thin film transistor backplane is used for driving the first resolution display panel via the thin film transistor backplane (Fig. 6, printed circuit board 414 of the second driving circuit 410 was configured to supply a plurality of first driving signals to the first display as in claim 3. Furthermore, please note [0055], which details the transmission lines TL1/TL2 which provide a direct connection between these two elements, i.e. the transistor array).

While Lee teaches the first and second display units are two independent unit display devices are connected with each other so that a multi-vision display device may be realized as in [0087], Lee does not teach the resolution of the second resolution display panel is higher than the resolution of the first resolution display panel. 

In the analogous art of display panels such as for TVs as taught by Lee, Huo teaches that distribution density of the pixels located in the central region 12 of the display panel 10 is designed to be greater than that of the pixels located in the peripheral region 14. That is to say, the pixel distribution density differs from different regions. The pixels located in the central region 12 are of the same size but the pixels located in the peripheral region 14 become larger and larger in size along a direction away from the central region 12, as shown in FIG. 4. That is to say, DPI (dot per inch) of the central region 12 maintains unchanged but the DPI of the peripheral region 14 become smaller and smaller along a direction away from the central region 12 (Huo Figs. 4 and 5; [0034]-[0035]). 
Based on different visual perception of human eyes for different fields of view and pixel distribution density is high in an area where the visual perception is relatively high. The pixel distribution density is low in an area where the visual perception is relatively low, the present invention utilizes such a characteristic to make the pixel distribution density of the central region (Huo Figs. 4 and 5; [0037]-[0038] and [0030]). With two display panels as taught by Lee, it would have been obvious before the effective filing date to have formed one of the two, or the first organic light emitting display to have a (lower) pixel density distribution as taught by Huo. One of ordinary skill in the art would have been motivated to save power by effectively reduce the number of pixels required in a high-resolution display panel and thus solve the problem of circuit instability caused by disposing a large number of pixels on the high-resolution display panel (Huo Figs. 4 and 5; [0037] and [0030]).

Regarding claim 2, Lee does not teach the image display device according to claim 1, wherein, the second resolution display panel is located at a center region of the thin film transistor backplane, and the first resolution display panel is provided around the center region.
In the analogous art of display panels such as for TVs as taught by Lee, Huo teaches that distribution density of the pixels located in the central region 12 of the display panel 10 is designed to be greater than that of the pixels located in the peripheral region 14. That is to say, the pixel distribution density differs from different regions. The pixels located in the central region 12 are of the same size but the pixels located in the peripheral region 14 become larger and larger in size along a direction away from the central region 12, as shown in FIG. 4. That is to say, DPI (dot per inch) of the central region 12 maintains unchanged but the DPI of the (Huo Figs. 4 and 5; [0034]-[0035]). 
Based on different visual perception of human eyes for different fields of view and pixel distribution density is high in an area where the visual perception is relatively high. The pixel distribution density is low in an area where the visual perception is relatively low, the present invention utilizes such a characteristic to make the pixel distribution density of the central region unchanged, and on the other hand, make the pixel distribution density of the peripheral region decreased or has a lower resolution. By this way, the present invention can effectively reduce the number of pixels required in a high-resolution display panel and thus solve the problem of circuit instability caused by disposing a large number of pixels on the high-resolution display panel (Huo Figs. 4 and 5; [0037]-[0038] and [0030]). With two display panels as taught by Lee, it would have been obvious before the effective filing date to have formed one of the two, or the first organic light emitting display to have a (lower) pixel density distribution as taught by Huo. Therefore, the higher resolution portion of the first organic light emitting display would have been in the center region alone and the higher resolution portion of the second organic light emitting display would have been provided at region greater than the center region such as around it. One of ordinary skill in the art would have been motivated to save power by effectively reduce the number of pixels required in a high-resolution display panel and thus solve the problem of circuit instability caused by disposing a large number of pixels on the high-resolution display panel (Huo Figs. 4 and 5; [0037] and [0030]).

claim 3, Lee does not teach the image display device according to claim 1, wherein, an area of the first resolution display panel is larger than an area of the second resolution display panel.
In the analogous art of display panels such as for TVs as taught by Lee, Huo teaches that distribution density of the pixels located in the central region 12 of the display panel 10 is designed to be greater than that of the pixels located in the peripheral region 14. That is to say, the pixel distribution density differs from different regions. The pixels located in the central region 12 are of the same size but the pixels located in the peripheral region 14 become larger and larger in size along a direction away from the central region 12, as shown in FIG. 4. That is to say, DPI (dot per inch) of the central region 12 maintains unchanged but the DPI of the peripheral region 14 become smaller and smaller along a direction away from the central region 12 (Huo Figs. 4 and 5; [0034]-[0035]). 
Based on different visual perception of human eyes for different fields of view and pixel distribution density is high in an area where the visual perception is relatively high. The pixel distribution density is low in an area where the visual perception is relatively low, the present invention utilizes such a characteristic to make the pixel distribution density of the central region unchanged, and on the other hand, make the pixel distribution density of the peripheral region decreased or has a lower resolution. By this way, the present invention can effectively reduce the number of pixels required in a high-resolution display panel and thus solve the problem of circuit instability caused by disposing a large number of pixels on the high-resolution display panel (Huo Figs. 4 and 5; [0037]-[0038] and [0030]). With two display panels as taught by Lee, it would have been obvious before the effective filing date to have formed one of the two, or the first organic light emitting display to have a (lower) pixel density distribution as taught by Huo. (Huo Figs. 4 and 5; [0037] and [0030]).

 Regarding claim 6, Lee of the combination of references teaches the image display device according to claim 1, wherein, the second resolution display panel, along with the display driving chip under it, is provided at a top or bottom of the thin film transistor backplane (Fig. 6, second organic light emitting diode 320 and circuit film 422 was provided above the thin film transistor array 310 and flexible substrate 100).

Regarding claim 9, Lee of the combination of references teaches the image display device according to claim 1, wherein, the thin film transistor backplane is a flexible backplane (Figs. 6 and 7, thin film transistor array 210, 310 as in the flexible display device as in [0076], FIG. 6 is a plane view illustrating a flexible display device. FIG. 7 is a cross-sectional view illustrating a flexible display device shown in FIG. 6). 

Regarding claim 10, Lee of the combination of references teaches the image display device according to claim 1, wherein, the first resolution display panel and the second resolution display panel are a LCD display panel, an OLED display panel or an image display device panel (Fig. 7, first organic light emitting diode 220 and second organic light emitting diode 320).

Regarding claim 13, the above rejection of the image display device in claim 1 stands for the corresponding method for manufacturing an image display device claimed with the method for fabricating the aforementioned flexible display device as disclosed by Lee in paragraph [0101] and Fig. 10. Notably, the directly connected limitations are taught by Lee with regards to elements 410/420 (each with an element 430 therein) which have transmission lines TL1/TL2, etc, which directly connect the display driving chip/integrated chips directly to the displays.
Regarding claim 14, Lee in view of Huo renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 18, the above rejection of the image display device in claim 1 stands for the corresponding method for manufacturing an image display device claimed with the method for fabricating the aforementioned flexible display device as disclosed by Lee in paragraph [0101] and Fig. 10 and where the top bonding pads were on driving circuit films 422 and bottom bonding pads were on the flexible substrate connected by tape/polyimide film automated bonding. Notably, the directly connected limitations are taught by Lee with regards to elements 410/420 (each with an element 430 therein) which have transmission lines TL1/TL2, etc, which directly connect the display driving chip/integrated chips directly to the displays.
Regarding claim 19, Lee in view of Huo renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above

s 4-5, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032737 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2013/0278488 A1 by Huo, as applied to Claims 1, 13 and 18, further in view of U.S. Patent Publication 2016/0041667 A1 by Lai et al. (“Lai.”)
Regarding claim 4, Lee of the combination of references teaches the image display device according to claim 1, wherein, the image display device further comprises a transparent adhesive bond layer, wherein the bond layer is used for encapsulating the first resolution display panel and the second resolution display panel ([0092], As shown in FIG. 7, a polarizing film 700 for improving an ambient contrast ratio (ACR) may be provided on the uppermost layers of the first and second display units 200 and 300).
Lee does not teach a transparent adhesive bond layer. In the analogous art of OLED displays, Lai teaches a OLED panel stack included a cover, protecting glass, a sealing optically clear adhesive layer, a polarizer, and the OLED module from top to bottom (Lai Fig. 5 and [0026]). It would have been obvious before the effective filing date to have added a transparent adhesive bond layer above the polarizer. One of ordinary skill in the art would have been motivated to seal the OLED module stack (Lai Fig. 5 and [0026]). 

Regarding claim 5, Lee does not teach the image display device according to claim 4, wherein, an outside of the transparent adhesive bond layer joins with a protecting plate.
In the analogous art of OLED displays, Lai teaches a OLED panel stack included a cover, protecting glass, a sealing optically clear adhesive layer, a polarizer, and the OLED module from top to bottom (Lai Fig. 5 and [0026]). It would have been obvious before the effective filing date to have added a cover glass above the transparent adhesive bond layer. One of ordinary skill (Lai Fig. 5 and [0026]). 
Regarding claim 16, Lee in view of Huo and Lai renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above.
Regarding claim 17, Lee in view of Huo and Lai renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above
Regarding claim 20, Lee in view of Huo and Lai renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above

8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032737 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2013/0278488 A1 by Huo, as applied to Claim 6, further in view of U.S. Patent Publication 2016/0232838 A1 by Seo. 

Regarding claim 7, Lee of the combination of references teaches the image display device according to claim 6, wherein, when the second resolution display panel, along with the display driving chip under it, is provided at the top of the thin film transistor backplane (Fig. 6, second organic light emitting diode 320 and circuit film 422 was provided above the thin film transistor array 310 and flexible substrate 100).
Lee does not teach a silicon substrate of the display driving chip is provided with through-silicon-vias (TSV) and/or chip side/wrap-around feed-throughs, and the through-silicon-
However, in the analogous art of driving integrated circuit connections, Seo teaches first, second, or third, driving ICs included a plurality of through silicon vias to connect to a plurality of pads disposed on the bottom of the driving ICs (Seo [0058]-[0059]). It would have been obvious before the effective filing date of the invention to have had a similar vias to connect data drive integrated circuit (IC) 430 packaged therein on the circuit film to bonding pads on the flexible substrate 100, making a pathway through the film. One of ordinary skill in the art would have been motivated to electrically connect the driving ICs to the plurality of pads and the signal transmission units they connect for transmission of driving control signals (Seo [0058]-[0059]).

Regarding claim 8, Lee of the combination of references teaches the image display device according to claim 6, wherein, when the second resolution display panel, along with the display driving chip under it, is provided at the bottom of the thin film transistor backplane (Figs. 6 and 7, the combination of second organic light diode 320 and printed circuit board 414 of second driving circuit 420 was provided at an edge/bottom region of the flexible substrate 100).
 Lee does not teach the thin film transistor backplane is provided with electrically conducting via holes, and the electrically conducting via holes electrically connect the display driving chip and the bonding pads. However, in the analogous art of driving integrated circuit connections, Seo teaches first, second, or third, driving ICs included a plurality of through silicon vias to connect to a plurality of pads disposed on the bottom of the driving ICs (Seo [0058]-[0059]). It would have been obvious before the effective filing date of the invention to have had (Seo [0058]-[0059]).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032737 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2013/0278488 A1 by Huo, as applied to Claim 1, further in view of U.S. Patent Publication 2018/0151650 A1 by Ha. 

Regarding claim 11, Lee does not teach the image display device according to claim 1, wherein, the resolution of the first resolution displaying region is between 100 and 1000 pixels per inch, and the resolution of the second resolution displaying region is between 500 and 5000 pixels per inch.
While Lee teaches DPI (pixel unit/dot per inch) of the central region 12 maintains unchanged but the DPI of the peripheral region 14 become smaller and smaller along a direction away from the central region 12, Lee did not specify the ranges of the DPI. In the analogous art of display devices including OLEDs, Ha teaches a unit used to represent a resolution of the display panel is pixels per inch (ppi) or dots per inch (dpi), which means the number of pixels or dots included in one inch. A high resolution display, a resolution of 300 pixels per ppi or higher is required (Ha [0003] and [0056]). It would have been obvious before the effective filing date of the invention to have had the high resolution display of first organic light emitting diode with Ha [0003] and [0056]).

10.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032737 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2013/0278488 A1 by Huo, as applied to Claims 1 and 13, further in view of U.S. Patent Publication 2015/0109348 A2 by Hikichi et al. (“Hikichi”)

Regarding claim 12, Lee of the combination of references teaches the image display device according to claim 1, wherein, the display driving chip is an integrated circuit chip ([0050], The plurality of circuit films 412 may be chip on films (COF), each of which may be provided with a data drive integrated circuit (IC) 430 packaged therein).
Lee does not teach the display driving chip is a CMOS chip or the film for the chip was a silicon film, so Lee did not teach a silicon substrate and a CMOS integrated circuit layer that is provided on the silicon substrate. In the analogous art of driving chips, Hikichi teaches the first and second display drivers 1 and 2 are each formed on a single semiconductor substrate of silicon or the like by e.g. the known CMOS semiconductor manufacturing technique ( CMOS: Complementary Metal-Oxide-Semiconductor field effect transistor), which are flip chip-mounted on a glass substrate of the display panel 90 (Hikichi [0171]). It would have been obvious before the effective filing date to have used the known CMOS semiconductor manufacturing technique on silicon for the display driving circuit film of Lee. One of ordinary skill in the art would have (Hikichi [0171]). See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding claim 15, Lee does not teach the method according to claim 13, wherein, in the Step S140, the display driving chip is assembled by surface-mounting (SMT), flip-chip bonding, or anisotropic conductive film/paste (ACF/ACP).
In the analogous art of driving chips, Hikichi teaches the first and second display drivers 1 and 2 are each formed on a single semiconductor substrate of silicon or the like by e.g. the known CMOS semiconductor manufacturing technique ( CMOS: Complementary Metal-Oxide-Semiconductor field effect transistor), which are flip chip-mounted on a glass substrate of the display panel 90 (Hikichi [0171]). It would have been obvious before the effective filing date to have used the known CMOS semiconductor manufacturing technique on silicon for the display driving circuit film of Lee. One of ordinary skill in the art would have been motivated to have used a known semiconductor manufacturing technique, and apply use of known technique to improve similar devices (methods, or products) in the same way (Hikichi [0171]). See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Applicant argues that Lee does not disclose the “display driving chip” and the “integrated display driver”. However, 
	As for the directly connected limitations, or directly provided limitations, or physical contacting limitations, it is clear that the respective driving elements have a connection to the display and examiner has highlighted transmission lines which are better shown in other figures, such as Figure 5E, etc, which show TL1/TL2 which provide the direct connections (noting that TL1/TL2 are obviously part of the driving elements). 

Conclusion	
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621